Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/18/2020 has been entered.  Claims 1-6 have been cancelled, and claims 7-8 have been added. Thus, claims 7-8 remain pending.

The amendments to the drawings filed 12/18/2020 have been entered and are sufficient to overcome the prior objection.  Thus, the drawing objection has been withdrawn.

The amendments to the specification filed 12/18/2020 do not appear to address the prior objections.  Please see Specification Objections outlined below. Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, see pages 7-10, filed 12/18/2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 12/18/2020.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities:
SUMMARY OF INVENTION, p. 0007: “The user is easily and conveniently inserts the needle…” should read, “The user easily and conveniently inserts the needle…”
DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT, p. 0004: “one hand hands” should read, “one hand”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "far away" in claim 7 is a relative term which renders the claim indefinite.  The term "far away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would The limitation “a connection member (14) being connected to the grip portion (101) at a side far away from the fixing portion (100)…” has been rendered indefinite as there is no way to ascertain the distance being claimed.

Claim 8 recites the following limitations:
"the connection member" in lines 2 and 4
“the grip portion” in line 3
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson (U.S. Pat. No. 4,846,803) in view of Odierno et al. (U.S. Pat. No. 6591984 B2), hereinafter referred to as Emerson and Odierno, respectively.
Figure 1: Annotated Emerson FIG. 1, 3 and 4

    PNG
    media_image1.png
    417
    305
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    371
    264
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    354
    377
    media_image3.png
    Greyscale

Regarding claim 7, Emerson teaches (FIG. 1, 3-4):
A device for securing a protective cover of a syringe, comprising: a body (18) having a fixing portion (16, 18) and a grip portion (18, 22, 20) which is formed as a T shape plate; the fixing portion (16, 18) having two U shape clamps (24, 38) formed on a top side thereof; each U shape clamp (24, 38) including two clamping plates located at a distance from each other; a first clip (20) being formed to an underside of the fixing portion (16, 18) and extending to an underside of the grip portion (18, 22, 20); the grip portion (18, 22, 20) further including a protective plate (14) extending upward from one side thereof; a connection member (52) being connected to the grip portion (18, 22, 20) at a side far away from the fixing portion (16, 18).
“Opposing C-clamp spring clips 38 are mounted on the support surface 29 of the cap holder 16 for gripping needle caps supported by the cap holder 16 and preventing them from falling out.” (See Emerson Column 3, Lines 6-9)

“The needle cap 36 is prevented from following the syringe by the plate 12 since a small flange 62 at the inner end of the needle cap 36 is too large to pass through the slot 24. Thus, the needle cap 36 is separated from the syringe 56 as is depicted in FIG. 2 and is left positively held on the support surface 29 by the spring clips 38.” (See Emerson Column 3, Lines 45-51)

	The Examiner is interpreting the intersection of Emerson’s base (18), swivel mount (22), and clamp (20) as the “grip portion” claimed by the applicant, as these components all function in an interconnected manner to grip the device to a surface (see Annotated Emerson FIG. 4).
Additionally, the Examiner is interpreting the intersection of Emerson’s cap holder (16) and the top portion of the base (18) as the “fixing portion” claimed by the applicant, as these components “are all formed of one solid piece of stainless steel” (see Column 2, Lines 62-64), and therefore function cohesively to fix the syringe cap to the device.  

Figure 2: Annotated Emerson FIG. 4

    PNG
    media_image4.png
    492
    449
    media_image4.png
    Greyscale

The Examiner is also interpreting Emerson’s V-shaped guide members (14a and 14b) as the “protective plate” claimed by the applicant, as these guides extend upward from one side of the grip portion (18, 22, 20), as shown in Annotated Emerson FIG. 1 and 3.  These guides allow the user to “remove a needle cap and then reapply it with one hand and at absolutely no risk to himself” (see Column 3, Lines 64-68).

“The base 18 has a bore 40 in the lower end thereof for receiving a slotted stud 42 mounted on the clamp 20…A knob 48 is used to move a threaded shaft 50 in a threaded bore (not shown) in the clamp 20 to move a clamping member 52 for clamping the clamp 20 to a table surface.” (See Emerson Column 3, Lines 12-21)

However, Emerson does not disclose two protrusions protruding from an insides of the two clamping plates, respectively. Odierno, in the same field of endeavor, teaches several U-shaped openings (14, 16, 18) with slight lips (15, 17, 19) protruding from the insides of the two sides of each of the openings to “grasp and securely retain the needle cap and needle in the needle sheathing safety device 1” (see Odierno Column 4, Lines 54-66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emerson to incorporate the teachings of Odierno in order to enhance the U shape clamps (Emerson: 24, 38) to include protrusions (Odierno: “lips” 15, 17, 19) in order to further secure the protective cover of a syringe within the fixing portion (Emerson: 16, 18) during sheathing and resheathing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. (U.S. Pub. No. 2011/0319864) in view of Coldiron (U.S. Pub. No. 2010/0031476 A1), hereinafter referred to as Beller and Coldiron, respectively.


Regarding claim 8, Beller teaches (see FIG. 1A):
A device for securing a protective cover of a syringe, wherein the connection member has a ring shape which passes through a hole (29) in the grip portion (20).
“As such, the injector 10 may be configured to reside on a keychain to facilitate portability. For example, the injector 10 may include a quick disconnect mechanism (not shown), such as a quick disconnect ring as commonly known in the art, to enable the injector 10 to be attachable and/or detachable from a key ring.” (See Beller p. 0041)

“The body [20] may also comprise a partial loop 29, preferably on the trailing surface 22 to permit easy interaction with a ring or keychain.” (See Beller p.0042)

The Examiner is interpreting a quick disconnect mechanism, such as a quick disconnect ring, or a keychain disclosed by Beller (see p.0041-0042) as the “[ring shape] connection member” claimed by the applicant, which passes through a partial loop (“hole” 29) in the body (“grip portion” 20) of the device.  However, Beller does not disclose: the connection member being connected with a second clip; one end of the second clip being bent so as to hook the ring shape connection member. 

Figure 3: Annotated Coldiron Fig. 1a and 1b

    PNG
    media_image5.png
    336
    305
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    347
    286
    media_image6.png
    Greyscale

Coldiron teaches (see Annotated Coldiron Fig. 1a and 1b) a connecting device (“second clip” 11, 16) that “bends resiliently backwards away from the clamp giving room for the attachment opening on the personal item to slide downward toward the bottom loop (12)” (see p.0062).  The Examiner is interpreting the personal item of Coldiron as the “connection member” claimed by the applicant:
“Such other item may include a key chain, chain link, receptacle, or the like, thus enabling the item to hang below the bottom of the clamp.” (See Coldiron Abstract)

“The clamp can also be used to attach the personal item to another accessory such as a purse, beach bag, backpack, etc. In addition it is conceivable that the invention could be used to attach items to upholstery, curtains, blankets, towels, or even to hang items from a clothes line, cooking pots, etc.” (See Coldiron Abstract)
“The present invention relates to jewelry and clothing accessories, and more particularly, multi-use wearable accessories for supporting items such as, but not limited to, keys or a receptacle for personal items such as keys, money, ID, credit cards, or other personal effects.” (See Coldiron Field of Invention)
“Though the device herein is intended for attaching personal wallet sized items to one's clothing, it can also be used to attach personal item(s) to another accessory such as a purse, beach bag, backpack, etc. In addition it is conceivable that the attach items to upholstery, curtains, blankets, towels, or even to hang items from a clothes line, metal pots, etc.” (See Coldiron p.0032)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable injector of Beller to incorporate the teachings of Coldiron by attaching the second clip (Coldiron: “connecting device” 11, 16) to the ring shape connection member of Beller in order to securely fasten the device, such as an EpiPen or other portable injector, to a user, clipboard, article of clothing, or other surface in order to keep the device nearby at all times for emergency use.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is (571) 272-6314.  The examiner can normally be reached on Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        

/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783